DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 37-56 are rejected in the Instant Application.


Status of claims
Claims 37-56  are pending in the instant application
Claims 37-56 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 37, 48, 55 have been considered but are not persuasive,  please see examiners response below. 
Argument: Nagashima/Summer does not teach “Configuring a state of a core network associated with the network slice to a first state wherein in the first state, the network slice is disabled”
Examiners response: Examiner is not aware of the arts Nagashima/Summer however believes this to be a grammatical/typographical error and the applicant meant to utilize Vrzic/Senarath as part of this argument. Examiner utilized Vrzic to highlight configurable network slices which the instant application addresses and further added Senarath to highlight that slices are activated meaning that they go from a disabled (interpretation) state to an active state. The claims do not clearly describe these states other than simply first state and “disabled”, examiners interpretation is not active ie disabled to an active state ie first state. Examiner implores the applicant to define the states further so that interpretation can be focused on the specifics of what these states are/where they reside and how they are changed. Examiner maintains his rejection. Applicant is cordially invited to an interview to clarify their position and/or discuss amendments. 
	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional patent application 62/685653 filed 2018-06-15.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/03/2020 is/are in compliance 


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 42-43, 45-50, 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US20170141973A1) hereinafter Vrzic in view of  Senarath et al. (US20190109768A1) hereinafter Senarath.

Regarding claim 37: Vrzic teaches a method, performed by a network node, for configuring a network slice, the method comprising, in response to a request to configure a network slice (¶0008 see The method comprises a NWSO receiving from a NWSM a request to terminate a network slice, the NWSO determining the subnetworks to terminate):
configuring network resources for providing the network slice (¶0039 see pooled resources may be commercial off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices…¶0043 see NWSO 140 may be used to reserve or dedicate resources (compute, storage and network) for each network slice so that there is resources isolation between slices.); and 
After creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360 (i.e., the NFVO 361) (1750) then The E-MANO 360 instantiates the new functions onto the resources allocated for the new network slice (1760) – the states being created [disabled] and instantiated [active])
Vrzic teaches different states however does not explicitly teach a state of the network slice
Senarath however in the same field of computer networking teaches a state of the network slice (¶0137 see After an NSSI for a customer's NSI has been prepared and provisioned, the NSMF of the customer may request the activation of the NSSI so that NSSI's runtime begins)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic and the teachings of Senarath for changing states of a slice to active/deactive to combine the teachings such that Vrzic utilizes an explicit activation of the slice. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to control the activation process of the slice and its services.

Regarding claim 38:	The already combined references teach the method of claim 37, wherein in the first state the network slice is unusable and/or unavailable (Vrzic ¶0044 see The NWSO 140 generates a new network slice descriptor (NWSD) for a new network slice or updates an existing NWSD to include the requested network service. The NWSO 140 passes the new or updated NWSD to a resource orchestrator (RO) for the instantiation of the new service [examiners note: the slice is created [unusable] however not available until instantiation [usable]]).

Regarding claim 39:	The already combined references teach the method of claim 37, wherein the configuring the state of the network slice to the first state comprises configuring a state of a core network (CN) to UEUsageType mapping associated with the network slice to the first state (Vrzic ¶0076 see SSF 1451 links the radio access bearer(s) of a UE with the appropriate core network instance, such that the RAN 1452 appears as one RAT+PLMN to the UE and any association with network instance is performed internal to the network, with the network slices being transparent to the UE ¶0092 see selects a slice for the UE during the initial attach procedure based on the UE's subscription information, UE usage type and service type (if provided)).


Regarding claim 42: The already combined references teach the method of claim 37, wherein the configuring network resources for providing the network slice comprises configuring radio nodes to implement the network slice (Vrzic: ¶0089 Slice routing and selection may be provided to link the radio access bearer(s) of a UE with an appropriate core network instance).

Regarding claim 43: The already combined references teach the method of claim 37, further comprising configuring the state of the network slice to a second state; wherein in the The NWSO 140 generates a new network slice descriptor (NWSD) for a new network slice or updates an existing NWSD to include the requested network service. The NWSO 140 passes the new or updated NWSD to a resource orchestrator (RO) for the instantiation of the new service [examiners note: the slice is created [unusable] however not available until instantiation [usable]]).


Regarding claim 45: The already combined references teach the method of claim 43, further comprising configuring the state of the network slice to the second state in response to provisioning of a service on the network slice (Vrzic -Fig 17 elements 1750 [creation of slice, not active then element 1660 instantiation of the slice making it active]).

Regarding claim 46:  The already combined references teach the method of claim 37:
The combine references teach states however does not explicitly teach wherein the network slice is associated with an additional state; wherein the additional state comprises a locked state or an unlocked state; and wherein, in the locked state, the network slice does not accept new wireless devices
Senarath however in the same field of computer networking teaches wherein the network slice is associated with an additional state (Senarath: ¶0151 see NSSI Deactivation or Decommissioning); wherein the additional state comprises a locked state or an unlocked state (¶0153 exposure interface is disabled (ie locked) before the termination); and wherein, in the locked state, the network slice does not accept new wireless devices (¶0157 see NSSI decommissioning and/or modification is completed, required exposure interfaces are disabled, and NSSaaS is terminated [Examiners note: The states are loosely defined, thus utilization of a deactivation and decommissioning states are utilized for purposes of receipt of new connections])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice states of Vrzic and the teachings of Senarath for providing a secondary state utilized to lock/unlock slices to combine the teachings such that Vrzic utilizes an additional state as taught by Senarth. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to manage slice deactivation and locking quickly.


Regarding claim 47: The already combined references teach the method of claim 46:
Senarth further teaches wherein, when the additional state of the network slice comprises a shutting down state; wherein, in the shutting down state, the network slice does not accept new wireless devices (Senarath ¶0148 see NSSMF may modify, de-activate, or terminate an existing NSSI, or create a new NSSI based on the accepted modification request); and further comprising configuring the additional state of the network slice from the shutting down state to the locked state when a last wireless device leaves the network slice (¶0153 see the management exposure interface is disabled (ie locked) before the termination of the service). 


Regarding claim 48: Vrzic teaches a network node for configuring a network slice, the network node comprising: processing circuitry (¶0100 see processors); memory containing instructions executable by the processing circuitry (¶0100 see memory) whereby the network node is operative to, in response to a request to configure a network slice (¶0008 see The method comprises a NWSO receiving from a NWSM a request to terminate a network slice, the NWSO determining the subnetworks to terminate): 
configure network resources for providing the network slice (¶0039 see pooled resources may be commercial off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices…¶0043 see NWSO 140 may be used to reserve or dedicate resources (compute, storage and network) for each network slice so that there is resources isolation between slices.); and 
Vrzic teaches configure a network slice to a first state, wherein in the first state is disabled (Fig 17 elements 1750 and 1660 see After creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360 (i.e., the NFVO 361) (1750) then The E-MANO 360 instantiates the new functions onto the resources allocated for the new network slice (1760) – the states being created [disabled] and instantiated [active]) 
Vrzic teaches different states however does not explicitly teach a state of the network slice
of the network slice (¶0137 see After an NSSI for a customer's NSI has been prepared and provisioned, the NSMF of the customer may request the activation of the NSSI so that NSSI's runtime begins)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic and the teachings of Senarath for changing states of a slice to active/deactive to combine the teachings such that Vrzic utilizes an explicit activation of the slice. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to control the activation process of the slice and its services.

Regarding claim 49:  The already combined references teach the network node of claim 48: 
The combined references does not explicitly teach wherein the network slice is associated with an additional state; wherein the additional state comprises a locked state or an unlocked state; and wherein, in the locked state, the network slice does not accept new wireless devices
Senarth however in the same field of computer networking teaches wherein the network slice is associated with an additional state (Senarath: ¶0151 see NSSI Deactivation or Decommissioning); wherein the additional state comprises a locked state or an unlocked state; and wherein, in the locked state, the network slice does not accept new wireless devices (¶0157 see NSSI decommissioning and/or modification is completed, required exposure interfaces are disabled, and NSSaaS is terminated [Examiners note: The states are loosely defined, thus utilization of a deactivation and decommissioning states are utilized for purposes of receipt of new connections])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice states of Vrzic and the teachings of Senarath for providing a secondary state utilized to lock/unlock slices to combine the teachings such that Vrzic utilizes an additional state as taught by Senarth. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to manage slice deactivation and locking quickly.

Regarding claim 50: The already combined references teach the network node of claim 49:
Senarth further teaches wherein, when the additional state of the network slice comprises a shutting down state (Senarath ¶0148 see NSSMF may modify, de-activate, or terminate an existing NSSI, or create a new NSSI based on the accepted modification request); wherein, in the shutting down state, the network slice does not accept new wireless devices (¶0153 exposure interface is disabled (ie locked) before the termination); and wherein the instructions are such that the network node is operable to configure the additional state of the network slice from the shutting down state to the locked state when a last wireless device leaves the network slice (¶0153 see the management exposure interface is disabled (ie locked) before the termination of the service).

Regarding claim 53: The already combined references teach the network node of claim 48, wherein the instructions are such that the network node is operable to configure network resources for providing the network slice the network node by configuring radio nodes to implement the network slice (Vrzic: ¶0089 Slice routing and selection may be provided to link the radio access bearer(s) of a UE with an appropriate core network instance).

Regarding claim 54: The already combined references teach the network node of claim 48, wherein the instructions are such that the network node is operable to configure the state of the network slice to a second state; wherein, in the second state, the network slice is enabled, usable, and/or available (Vrzic ¶0044 see The NWSO 140 generates a new network slice descriptor (NWSD) for a new network slice or updates an existing NWSD to include the requested network service. The NWSO 140 passes the new or updated NWSD to a resource orchestrator (RO) for the instantiation of the new service [examiners note: the slice is created [unusable] however not available until instantiation [usable]]).

Regarding claim 55: Vrzic teaches a communication system, comprising:
a host computer comprising (Fig 22 see processing unit):
first processing circuitry configured to provide user data (Fig 22 element 2214 see CPU); 
and a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE) (Fig 22 element 2206 see network interfaces);
a cellular network comprising a network node having a radio interface and second processing circuitry, the network node’s second processing circuitry configured to, in response to a request to configure a network slice (Fig 4 element 360 see E-MANO, ¶0094 see creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360, ¶0098 see NWSO 140 requests from the RO (i.e., NFVO 361) a termination of the slice specific network functions (NFs) ¶0054 VIM 363 may be able to keep track of the network slice ID (NWS ID) and the resource allocation quota assigned to the network slice. The quota specifies compute, storage and networking resources. It may also include access radio resources):
configure network resources for providing a network slice (¶0039 see pooled resources may be commercial off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices…¶0043 see NWSO 140 may be used to reserve or dedicate resources (compute, storage and network) for each network slice so that there is resources isolation between slices.); and 
Vrzic teaches configure a network slice to a first state, wherein in the first state is disabled (Fig 17 elements 1750 and 1660 see After creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360 (i.e., the NFVO 361) (1750) then The E-MANO 360 instantiates the new functions onto the resources allocated for the new network slice (1760) – the states being created [disabled] and instantiated [active]) 
Vrzic teaches different states however does not explicitly teach a state of the network slice
Senarath however in the same field of computer networking teaches a state of the network slice (¶0137 see After an NSSI for a customer's NSI has been prepared and provisioned, the NSMF of the customer may request the activation of the NSSI so that NSSI's runtime begins)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice 


Regarding claim 56: The already combined references teach the communication system of claim 55: wherein the first processing circuitry of the host computer is configured to execute a host application, thereby providing the user data (Vrzic: ¶0045 see NWSM 110 may be implemented as a part of an operational support system/business support system (OSS/BSS) 315.); and wherein the UE comprises processing circuitry configured to execute a client application associated with the host application (Fig 17 element 1710, 1790 and 1780 – Examiner note: here it is apparent that the end user is able to communicate with the OSS/BSS/NSM application ¶0094 see A customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1710)).

Claims 40-41, 44, 51-52 rejected under 35 U.S.C. 103 as being unpatentable over Vrzic () hereinafter Vrzic in view of Velev et al. (US20200120589A1) hereinafter Velev.

Regarding claim 40: The already combined references teach the method of claim 37, Vrzic-Senarth teach configuration of network state of the network slice wherein the configuring the state the network slice to the first state (see claim 37)
Vrzic-Senarth however does not explicitly teach comprises configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the first state
Velev however in the same field of computer networking teaches comprises configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the first state (¶0088 see may occur when the UE 205 is in a Connected state (e.g., CM-CONNECTED) or in an Idle state (e.g., CM-IDLE). In certain embodiments, the event is initiated by the UE 205. For example, the UE 205 may move to a new registration area (see block 506) which does not support all of the parameters in the first set (e.g., does not support the S-NSSAI-a) and the UE 205 sends a Registration Request to update the network with its new registration area (see signaling 508). Here, the Registration Request includes the aforementioned Requested NSSAI)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Senarth and the teachings of Velev for updating the S-NSSAI to manage states to combine the teachings such that Vrzic-Senarth utilizes S-NSSAI to manage the states. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for rules to be implemented to manage states .


Regarding claim 41:	 The Vrzic-Senarth teach the method of claim 37, 
Vrzic-Senarth however does not explicitly teach wherein the configuring network resources for providing the network slice comprises adding a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to a Network Slice Selection Function (NSSF)
Velev however in the same field of computer networking teaches wherein the configuring network resources for providing the network slice comprises adding a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to a Network Slice Selection Function (NSSF) (¶0084 see When registering with the network, the UE 205 sends a Requested NSSAI to the network. In certain embodiments, the AMF 135 (or optionally the NSSF 150) stores the Requested NSSAI in a registration management (RM) context of the UE 205)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Senarth and the teachings of Velev for updating the S-NSSAI to manage states to combine the teachings such that Vrzic-Senarth utilizes S-NSSAI to manage the states. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for rules to be implemented to manage states .


Regarding claim 44: Vrzic-Senarth teach the method of claim 43, 
Vrzic-Senarth teach configuring the state the network slice to the second state  (see claim 43)
Vrzic-Senarth however does not explicitly teach wherein the configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the second state
Velev however in the same field of computer networking teaches configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the second state (¶0088 see The event may occur when the UE 205 is in a Connected state (e.g., CM-CONNECTED) or in an Idle state (e.g., CM-IDLE). In certain embodiments, the event is initiated by the UE 205. For example, the UE 205 may move to a new registration area (see block 506) which does not support all of the parameters in the first set (e.g., does not support the S-NSSAI-a) and the UE 205 sends a Registration Request to update the network with its new registration area (see signaling 508). Here, the Registration Request includes the aforementioned Requested NSSAI.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Senarth and the teachings of Velev for updating the S-NSSAI to manage states to combine the teachings such that Vrzic-Senarth utilizes S-NSSAI to manage the states. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it 



Regarding claim 51: Same rejection rationale utilized to reject claim 40 is utilized to reject claim 51.

Regarding claim 52: Same rejection rationale utilized to reject claim 41 is utilized to reject claim 52.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449